Citation Nr: 0946643	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  06-34 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for bilateral above the knee amputations of the lower 
extremities.  

2.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel




INTRODUCTION

The Veteran had active duty service from May 1964 to May 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue of entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for bilateral above the knee amputations 
of the lower extremities is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Carpal tunnel syndrome of both hands was neither aggravated 
nor incurred during active military service. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
bilateral carpal tunnel syndrome are not met.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Laws and Regulations 

Service connection will be granted if it is shown that the 
Veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 494- 97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, supra. at 495-96; 
see Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. 
§ 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr, supra.; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, supra. (lay person 
may provide eyewitness account of medical symptoms).

The Board may not reject the credibility of the Veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, supra. at 496 (citing 
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra. (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Evidence 

The Veteran's service treatment records do not show any 
complaints or findings pertaining numbness, weakness, or 
other disorder pertaining to either hand.  

In approximately April 2003, the Veteran experienced symptoms 
of grip difficulties, pain, and numbness in both hands.  See 
October 2003 VA treatment notes.  Based on these reported 
symptoms and clinical examination, the Veteran was diagnosed 
with carpal tunnel syndrome in both hands.  He received 
cortisone injections as treatment.  Initially, the Veteran 
considered surgery for treatment.  See March 2004 VA 
treatment notes.  However, subsequent records showed that the 
Veteran responded to the steroid injection treatment.  See 
July 2004 VA treatment notes.  Most recent VA treatment notes 
from January 2006 showed that the Veteran's carpal tunnel 
symptoms were alleviated by wrist splints.




Analysis

There is no evidence suggesting that the Veteran's present 
bilateral carpal tunnel syndrome may be related to any 
incident of active service.  The earliest record of carpal 
tunnel symptoms occurring is in April 2003, nearly 40 years 
following separation from service.  See October 2003 VA 
treatment notes.  Evidence of a prolonged period without a 
medical complaint is a factor that may be used in determining 
whether the claimed disability is related to service.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Veteran was advised of the need to submit medical 
evidence demonstrating a current disorder and a nexus between 
a current disorder and service by way of the October 2005 
letter from the RO to him, but he has failed to do so.  A 
claimant has a responsibility to present and support a claim 
for benefits under laws administered by the VA, 38 U.S.C.A. § 
5107(a), and the Veteran was clearly advised in the letter of 
the need to submit medical evidence of a current disorder and 
a relationship between a current disorder and an injury, 
disease or event in service.  While the Veteran is clearly of 
the opinion that his carpal tunnel syndrome is related to 
service, as a layperson, the Veteran is not competent to 
offer an opinion that requires specialized training, such as 
the diagnosis or etiology of a medical disorder.  Barr, 
supra.; Espiritu, supra.  Competent medical evidence is 
required.  By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  
Without competent medical evidence of a nexus between active 
service and the present carpal tunnel diagnosis, the claim is 
denied.  38 C.F.R. § 3.303.

Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 
23,353-23,356 (April 30, 2008) (concerning revisions to 38 
C.F.R. § 3.159).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in October 2005, 
prior to the date of the issuance of the appealed May 2006 
rating decision.

The Board further notes that, in March 2006, the Veteran was 
notified that a disability rating and an effective date for 
the award of benefits are assigned in cases where service 
connection is warranted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for carpal tunnel syndrome 
described by the Veteran.  

The Veteran was not afforded a VA examination.  The Board 
finds that a VA examination is not necessary to adjudicate 
the claim since there is no medical evidence suggesting that 
his bilateral carpal tunnel syndrome may be etiologically 
related to his active service.  See Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003) (VA not obligated to provide a 
medical examination and medical opinions, absent showing by 
the Veteran of a causal connection between his disability and 
his military service).  Additionally, there is no lay 
evidence showing a continuity of symptomatology to support a 
medical finding of a nexus.  Davidson v. Shinseki, 581 F.3d 
1313 (Fed Cir. 2009).    

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

ORDER

Service connection for bilateral carpal tunnel syndrome is 
denied.  


REMAND

The Board finds that a remand is necessary for the Veteran's 
claim for compensation pursuant to 38 U.S.C.A. § 1151 to 
obtain additional VA treatment records.  

The Veteran, through his representative, contends that VA did 
not obtain informed consent pursuant to 38 C.F.R. § 17.32 in 
performing the surgeries that resulted in amputations of both 
lower extremities.  See October 2009 Appellant Brief.  The 
record shows that the Veteran underwent an April 23, 1996 
surgery to amputate his left lower extremity and then an 
April 9, 2001 surgery to amputate his right lower extremity.  
Both surgeries were performed at the Providence, Rhode Island 
VA Medical Center (VAMC).  The present record does not 
include documentation of informed consent.  

VA is deemed to have constructive knowledge of documents 
which are generated by VA agents or employees.  Bell v. 
Derwinski, 2 Vet. App. 611,612-13 (1992).  If those documents 
predate a Board decision on appeal, are within VA's control, 
and could reasonably be expected to be part of the record, 
then "such documents are, in contemplation of law, before the 
Secretary and the Board and should be included in the 
record."  Id. at 613.  If such material could be 
determinative of the claim, a remand for readjudication is in 
order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).

The Board finds that the RO/AMC must contact the Providence, 
Rhode Island VAMC to obtain informed consent records 
pertaining to the Veteran's surgeries occurring on April 23, 
1996 and April 9, 2001.  If the newly associated VA records 
do not reflect documentation of informed consent for either 
surgery, a medical opinion must be obtained to address 
whether VA substantially complied with 38 C.F.R. § 17.32 
prior to performing the surgery.  

Accordingly, the case is REMANDED for the following action:

1. The Providence, Rhode Island VAMC 
should be contacted for: (1) any and all 
available consent forms pertaining to the 
April 23, 1996 and April 9, 2001 
surgeries; and (2) all records of medical 
treatment dated since May 2006.  All 
records obtained pursuant to this request 
must be included in the Veteran's claims 
file.  If the search for such records has 
negative results, documentation of the 
negative result and actions taken to find 
the records should be included in the 
claims file.

2.  After completing the actions above, 
the AMC/RO should determine whether the 
information retrieved reflects informed 
consent under 38 C.F.R. § 17.32.  For each 
surgery that does not contain informed 
consent documentation, a medical opinion 
must be requested to provide opinion(s) as 
to whether there is sufficient information 
of record to ascertain whether the VA 
treatment providers substantially complied 
with VA's informed consent requirements, 
as listed in 38 C.F.R. 
§ 17.32.  An opinion should be rendered 
for each specific surgical procedure.  
Considerations for this examiner should 
include whether there were mere minor 
deviations from the requirements that were 
immaterial under the circumstances of the 
case and whether the records reflect 
either express oral consent or implied 
consent (e.g., as in an emergency 
situation).  If, on the other hand, the 
examiner finds insufficient documentation 
to reach the conclusion that VA treatment 
providers substantially complied with VA's 
informed consent requirements, he or she 
should so state.  For each surgical 
procedure for which it cannot be 
determined that VA treatment providers 
substantially complied with VA's informed 
consent requirements, the examiner should 
describe the nature and extent of 
additional disability resulting from that 
procedure.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3. After completion of the above 
development, the Veteran's 38 U.S.C.A. § 
1151 claim should be readjudicated.  If 
the determination of the claim remains 
adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


